NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1, 3-6, and 23-37, are presented for examination. Instant claims 1, 3-6, and 23-37, were allowed previously in notice of allowance dated 02/08/2021. Applicant filed a request for continued examination (RCE) on 03/15/2021 submitting an information disclosure statement (IDS) and thus reopening the prosecution of instant application. Having considered the IDS, Examiner finds claims 1, 3-6, and 23-37, allowable. Therefore, claims 1, 3-6, and 23-37, are ALLOWED. 

Allowable Subject Matter



Claims 1, 3-6, and 23-37, are allowed. The following is a statement of reasons for the indication of allowable subject matter: The claimed invention is directed to a system, a non-transitory computer readable medium, and a method for authorizing a third party to use an account of an account owner to complete a transaction.

35 USC § 101: The newly amended claims 1, 3-6, and 23-37, are patent eligible under § 101 rejection because the following limitations integrate the abstract idea into a practical application: “receiving a security token associated with an account; receiving, by a computing device, information related to a transaction that has been completed, wherein the information indicates: an individual that used the account of the account owner to complete the transaction, wherein the individual is an authorized user of the account, wherein the individual is authorized using the security token, and wherein the individual and the account owner are different entities; and transmitting, by the computing device, a set of instructions to a transaction backend device and/or a transaction terminal to configure the transaction backend device and/or the transaction terminal to prevent the individual from using the account for another transaction after the transaction has been completed, wherein the set of instructions cause: revocation of the security token associated with the account, and removal of the information indicating the individual as the authorized user of the account.” These limitations are present in independent claims 1, 23, and 30. Therefore, independent claims 1, 23, and 30, are patent eligible under § 101. Dependent claims 3-6, 24-29, and 31-37, are patent eligible under § 101 based on their dependency. Therefore, claims 1, 3-6, and 23-37, are patent eligible under § 101.

35 USC § 102 and § 103: The prior art Conaty (2007/0078760 A1) teaches generally a system, a non-transitory computer readable medium, and a method for authorizing a third party to use an account of an account owner to complete a transaction. The prior art, however, fails to teach a system, a non-transitory computer readable medium, and a method 

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619